Citation Nr: 0514514	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-01 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
degenerative disc disease, status post discectomy, L-4/L-5, 
with limitation of motion, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an initial increased evaluation for 
varicose veins of the left lower extremity, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1980 to December 
1984.

This appeal to the Board of Veterans Appeals (the Board) came 
from rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas in April 2001.  

In pertinent part, the RO had denied service connection for 
varicose veins of the right lower extremity; granted service 
connection for varicose veins of the left lower extremity, 
and status post discectomy of L-4/L-5; and assigned a 10 
percent evaluation for each.  

In a decision in November 2003, the Board denied entitlement 
to service connection for varicose veins of the right lower 
extremity, resolving that pending appellate issue.  The Board 
remanded the other two issues.

In the interim, the RO increased the rating assigned the 
veteran's back disorder to 20 percent from November 13, 2000; 
and assigned a separate 10 percent rating for right lower 
extremity radiculopathy from September 23, 2002.  The latter 
issue is not part of the current appeal.  However, since the 
20 percent assigned for his back is not the maximum 
available, that issue remains on appeal.  See AB v. Brown,  6 
Vet. App. 35 (1993).

The RO continued to deny an evaluation in excess of 10 
percent for the varicose veins of the left lower extremity; 
an SSOC was issued; and the case was returned to the Board on 
the issues shown on the front page.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  
However, given the circumstances of this case, and the 
increased ratings and associated dates already assigned by 
the RO, this is unnecessary herein.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the pending appellate issues.

2.  The veteran's lumbosacral spine disability produces 
purported muscle spasm on occasion and pain; limitations of 
motion are no more than slight to moderate; the veteran has 
periodic flare-ups of a generally mild nature, and while 
symptoms are ongoing and aggravated by activities, X-ray and 
MRI changes are generally no more than moderate and he is not 
shown to have had extended incapacitating episodes requiring 
physician ordered bed rest.

3.  The veteran's right lower extremity radiculopathy is 
separately rated.

4.  The veteran's left leg superficial varicose veins do not 
cause significant swelling or edema; he has some purported 
ankle area pigmentation changes, and periodic aching pain, 
but no sign that the symptoms are not relieved by elevation.  
[Service connection is not in effect for the worse 
varicosities involving his right leg].

5.  The veteran's low back and left leg varicose vein 
disorders do not require unusual time off from work or 
hospitalizations other than as required by the schedular 
criteria.  




CONCLUSIONS OF LAW

1,  The criteria for an initial increased evaluation for 
degenerative disc disease, status post discectomy, L-4/L-5, 
with limitation of motion, in excess of 20 percent disabling, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 1999 & 
Supp. 2003); 38 C.F.R. § 3.159, Part 4, including §§ 4.7, 
4.40, 4.45, 4.59, 4.71a and Diagnostic Code 5293 (2004).

2.  The criteria for an initial increased evaluation for 
varicose veins of the left lower extremity in excess of 10 
percent disabling, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 1999 & Supp. 2003); 38 C.F.R. §§ 3.321, 4.7, 
4.104, Code 7120 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran has been apprised thereof 
throughout, and in various communications, he has indicated 
an understanding of what is required and who is responsible 
for obtaining what evidence.  

Additional records are undoubtedly available somewhere, 
including in the Texas penal system, but it is not shown that 
these would be particularly helpful since there are 
examination reports from since his incarceration.  Moreover, 
the veteran has otherwise indicated that he is unaware of 
additional records which may be feasibly available at 
present. 

 However, additional examinations have been undertaken, and 
the Board finds no need to delay the case further by further 
development.  With regard to the appellate issues, the Board 
finds that adequate safeguards have been implemented as to 
protect the veteran's due process rights and that to proceed 
with a decision in this issue at the present time does not, 
in any way, work to prejudice him.  

General Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.


Degenerative disc disease, status post discectomy,
L-4L-5, with limitation of motion
Specific Criteria

The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  The Board also 
notes that for spine disorders which are not rated under the 
code for intervertebral disc syndrome, there is a new General 
Rating Formula for Diseases and Injuries of the Spine. 68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293.  Under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The new rating criteria provides as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, rate as 60 percent disabling; With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
rated as 40 percent disabling; With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, rate as 20 percent 
disabling; With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate as 10 percent disabling.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine. 68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the Spine 
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) provides as follows: With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, rate as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine, rate 
as 50 percent disabling; Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, rate as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, rate as 30 
percent disabling; Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, rate as 20 percent disabling; Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, rate as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. (Code 5235), Vertebral fracture or dislocation; 
(Code 5236), Sacroiliac injury and weakness; (Code 5237), 
Lumbosacral or cervical strain; (Code 5238), Spinal stenosis; 
(Code 5239), Spondylolisthesis or segmental instability; 
(Code 5240), Ankylosing spondylitis; (Code 5241), Spinal 
fusion; (Code 5242), Degenerative arthritis of the spine (see 
also Diagnostic Code 5003); (Code 5243), Intervertebral disc 
syndrome.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Factual Background 

Prior clinical evaluations are in the file for comparative 
purposes.

On VA examination in March 2001, the veteran was noted to 
have been seen at the prison facility on several recent 
occasions for complaints of back pain.  On one occasion, he 
was having trouble getting into an upper bunk.  Medication 
included Motrin.  In prison, he indicated that he had been 
sorting dirty clothes three hours a day and otherwise watched 
television or went to the cafeteria, library or anger 
management sessions, etc.  He said he tried to exercise in 
the gym for his lower back, every day moving the knee back 
and forth.  He was not using a cane to walk.

When standing, even being handcuffed, he was able to untie 
his shoes bending over while he had his legs extended.  The 
handcuffs were removed and he got on the examining table.  He 
said he could not raise his legs more than 45 degrees.  He 
also reported that he was unable to bend more than about 45 
degrees.  The examiner observed that the veteran appeared to 
have full range of motion of the lumbar spine.  X-rays showed 
moderate disc space narrowing at L-4/L-5 with small 
osteophytes at that level.

In his substantive appeal, the veteran indicated that he 
continued to have back pain; and that he had been given a 
permanent lower bunk pass because of his back.  He said he 
was unable to do some activities because of his immobility.  

The veteran subsequently was released from incarceration and 
was noted to live in a halfway house.  He was described as 
unemployed.  

Clinical records from August 2004 reflect that he had right 
leg pain for several days.  On examination, the back had 
normal curvature, no spasm or pain on pressure along the 
spine.

On VA examination in September 2004, the veteran's history 
was noted in detail; his clinical records were available for 
the examiner. The veteran reported that he had chronic back 
pain in the middle of his lumbar spine on a daily basis, 24 
hours each day, nonstop.  The pain was described as a sharp-
stabbing pain like an electrical shock running through his 
back.  The severity of the pain averaged 7/10 most of the 
time, occasionally going to 10/10 depending on how long he 
had been sitting or walking.  Since leaving the penal 
facility he had not been seeing anyone for the back problems.  
He said that he took Motrin, 800 mg. a day, without much 
benefit.  He was reluctant to take anything stronger because 
of his own personal history with other drugs.

The veteran reported that the pain radiated down the right 
leg on the outside of the right thigh, right lateral calf to 
the right foot.  He also had numbness in the right great toe, 
right ankle, foot, right lateral calf and right lateral 
thigh.  He used no back brace or supports.  However, he used 
a cane to walk every day and occasionally used a walker when 
he went to the mall and had to walk long distances.  He said 
he had no occupation but was unable to work due to his back.  
He had had "0" incapacitating episodes in the past year and 
denied any urinary or fecal incontinency.  He said that when 
he walked or sat too much, he had additional limitations with 
repetitive use and limitations with flare-ups, but it never 
incapacitated him.

On examination, the scars were without deformity..  The 
lumbar spine had normal curvature.  Forward flexion was 0-50 
degrees with pain at the L-4/L-5 area at 50 degrees minus 40 
degrees, secondary to pain.  Extension was 0-10 degrees with 
pain at L-4/L-5 at 10 degrees minus 20 degrees, secondary to 
the pain.  Left lateral flexion was 0-20 degrees with pain at 
L-4/L-5 and laterally to the right of L-4/L-5 at 20 degrees 
minus 10 degrees secondary to the pain.  Right lateral 
flexion was 0-25 degrees with pain at the L-4/L-5 area at 25 
degrees minus 5 degrees secondary to pain.  

Left and right lateral rotation was from 0-35 degrees with 
pain at L-4/L-5 and right and left laterally to the L-4/L-5 
area at 35 degrees minus 10 degrees secondary to the pain.  
Active range of motion did not produce any weakness, fatigue 
or incoordination.  Examination of the extremities showed no 
foot drop and 1+ deep tendon reflexes in both legs.  He had 
decreased pinprick sensation on the right.  Gait favored the 
right leg.  He used a cane, and his gait was somewhat 
altered.  Straight leg raising left and right was at 20 
degrees with pain in the L-4/L-5 area at 20 degrees minus 7.  
No other signs of limitations were shown on repetitive use.

X-rays showed degenerative disc disease with vacuum 
phenomenon, mild anterior spondylosis, status post discectomy 
at L-4/L-5 with chronic low back pain, decreased range of 
motion and numbness in the right leg.

On MRI of the back in October 2004, the veteran was found to 
have mild L-1/L-2 degenerative disc disease, and moderate 
degenerative disc disease at L-3/L-4 with mild foraminal 
encroachment.  He had moderate L-3/L-4 degenerative disc 
disease with asymmetric right L-3 formational narrowing due 
to disc bulging and associated annular tear.  He also had L-
4/L-5 degenerative disc disease and post-surgical changes 
with mild thecal area narrowing in the transverse dimension 
as well as mild epidural scar formation.  He also had 
moderate to severe bilateral L-5/S-1 neural foraminal 
narrowing due to end plate spur and disc bulging.  He had 
moderate L-5/S-1 degenerative disc disease with moderate to 
severe bilateral changes and L-5 neural foraminal narrowing.  
He had left posterolateral L-4/L-5 neural foraminal 
narrowing.  He also had a left posterolateral L-5 annular 
tear.

Analysis

In assessing the current impairment caused by the veteran's 
low back disability, it is noted that he has separate service 
connection and a rating for the radiation into his right leg.  
This is not part of the current appellate review.

The Board has considered all of the evidence, including 
periodic VA examinations and low back MRI' s and X-rays.  And 
while the veteran's low back problems have been noted to vary 
in intensity on occasion, and this has been the course of his 
recent symptoms, they have not been so widely diverse as to 
require the staged rating alternatives of Fenderson.

The veteran's low back disability produces some muscle spasm 
on occasion and pain which is relieved by medication; 
limitations of motion are no more than slight to moderate; he 
has periodic flare-ups of a generally mild nature, with an 
occasional severe flare-up.  Symptoms are ongoing, and 
aggravated by certain activities.  X-ray and MRI findings are 
compatible with mostly no more than mild to moderate 
degenerative disc problems and other objective findings 
reflective of overall no more than moderate impairment.   

The veteran has not been working since he got out of prison, 
and he has said that this is because of his back.  However, 
that is not consistent with the other evidence of record, and 
there is no independent medical opinion to that effect.  And 
there is no evidence that the veteran manifests extended 
incapacitating episodes requiring physician ordered bed rest.

The Board finds that the manifestations of the service-
connected low back disorder most closely approximated the 
criteria for a 20 percent disability rating under Diagnostic 
Code 5293-5, but did not more nearly qualify for an 
evaluation in excess thereof under any alternative Code, or 
whether utilizing either new or old criteria.

In obtaining evidence upon which to base an equitable 
determination, the veteran has undergone several VA 
orthopedic and neurological examinations, results from which 
are cited above.  VA clinical records are also in the file.  

Numerous Court decisions have held that it is the obligation 
of the Board to determine relative credibility.  In this 
case, while the Board considers some of the veteran's 
allegations, particularly with regard to relentless pain, to 
be perhaps somewhat exaggerated given the objective findings, 
he had otherwise provided fairly credible statements with 
regard to his current symptoms.  

In general, the veteran's back pain is controlled by 
medications, albeit the nature of this has been altered to 
satisfy his exigent problems.  He has a modicum of limitation 
of motion, generally no more than moderate at most in nature. 

The evidence shows that the veteran's back disorder has not 
been productive of manifestations such as listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, or even some of the above with abnormal mobility on 
forced motion.  Thus, the findings did not demonstrate the 
presence of a severe lumbosacral strain.  Accordingly, the 
Board concludes that the criteria for a disability rating 
higher than 20 percent for a low back disorder under 
Diagnostic Code 5295 were not met.  

The Board further finds that the 20 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability pursuant to 
38 C.F.R. § 4.40.  [Characteristic pain on motion, of course, 
is contemplated under Diagnostic Code 5295 even at the 10 
percent level.]

The Board also finds that a rating higher than 20 percent 
cannot be assigned under any alternative Diagnostic Code.  
The disorder has not been productive of more than moderate 
limitation of motion of the spine.  The examination reports 
and the treatment records generally reflect only slight to a 
maximum of moderate limitation of motion.  There is no 
evidence of severe limitation of motion so as to warrant a 40 
percent rating under Diagnostic Code 5292 for the period in 
question.

Similarly, the Board finds that the disorder is not 
productive of more than moderate intervertebral disc 
syndrome.  Although the veteran has complained of pain in his 
back and in one or the other leg, there is no evidence of 
chronic neurological involvement of such severity that a 
higher evaluation would be warranted under the provisions of 
Diagnostic Code 5293 which rates intervertebral disc 
syndrome.  And in any event, his radiculopathy is rated 
separately, as noted above.

The Board also notes that in some cases it is permissible to 
rate a back disorder under one or more separate diagnostic 
codes that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings, although such a rating or ratings would be instead 
of, rather than in addition to, a disability rating under 
Diagnostic Code 5293 or 5295.  Therefore, the Board has 
considered whether there is any other schedular basis for 
assigning a higher evaluation.  The Board concludes that 
there are no other more appropriate provisions for rating his 
disability at present.  

Accordingly, the Board has been required to determine whether 
an increased rating is warranted by comparing symptoms with 
the previous criteria, in effect prior to September 26, 2003, 
and under the new criteria, effective September 26, 2003.

While clinical evidence of record shows negligible spasm with 
some lateral motion has been noted to produce pain on motion, 
there is no indication that the veteran has lost significant 
functional lateral spine motion to either side.  In reviewing 
the other rating criteria applicable to his back disorder, 
the Board has determined that there are no other diagnostic 
codes which might be applicable which would permit a higher 
rating than 20 percent.  

And while the Board notes that the veteran's forward flexion 
and other motions are also entirely consistent with a 20 
percent disability rating under the new rating criteria, and 
the symptoms are consistent and ongoing, they are not severe 
nor, for that matter, more than moderate over any extended 
period of time.  Again, the Board would note that his 
neurological symptoms associated with the back disorder are 
now rated separately.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The Board finds that the functional impairment described in 
the examination reports and by the veteran is indicative of 
no more than mild or slight functional impairment due to pain 
or any other factor, and thus no more than a 10 percent 
evaluation is warranted under the old criteria in effect 
prior to September 26, 2003 and subsequently no more than 20 
percent under the new criteria.  

Thus, under any Code and whether utilizing old or new 
criteria, an evaluation in excess of 20 percent is not now 
warranted for the veteran's low back disability.  Should his 
low back symptoms increase in the future, he is welcome to 
provide evidence in that regard so that his rating may then 
be reassessed based on the documentation then of record.

Varicose veins of the left lower extremity
Specific Criteria

The veteran's left lower extremity varicose veins are 
evaluated in VA's Schedule for Rating Disabilities under the 
criteria for the evaluation of diseases of the cardiovascular 
system, specifically pertaining to varicose veins, under 
Diagnostic Code 7199-7120. See 38 C.F.R. § 4.104.

Diagnostic Code 7120 provides that a 10 percent rating is 
warranted for varicose veins manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with the symptoms being 
relieved by elevation of the extremity or by compression 
hosiery.  A 20 percent rating is warranted if there is 
persistent edema, with the symptoms being incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent rating 
is warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  For a 100 percent rating, medical 
evidence must show varicose veins with the following being 
attributed to the effects of the varicose veins: massive 
board-like edema with constant pain at rest.  Id.

Factual Background and Analysis

Prior clinical evaluations are in the file for comparative 
purposes.

On VA examination in March 2001, the veteran said that he had 
had varicose veins for two decades.  While in service he had 
had stripping and ligation of the veins in the left leg with 
good response.  In the past 3 years, he had noticed 
recurrence of the symptoms mainly in pain around the left 
knee and down into the left calf.  The pain was said to be 
aching in nature.  He had no swelling but said he had some 
pigmentation changes around the ankle.  His symptoms 
prevented him from playing sports and he needed to try to 
avoid jobs that required prolonged standing. 

On examination, clinical records including those from the 
Texas Department of Corrections were reviewed.  Examination 
showed large varicose veins, worse on the right than the 
left.  On the left, there were some transverse incisions on 
the medial aspect of the leg consistent with a previous 
ligation and stripping.  There were some larger varicose 
veins down below the knee laterally and medially and on the 
dorsum of the foot on the left side.  He had no history of 
thrombophlebitis.  There were also some small spider veins in 
the left ankle area.  The veteran was told to elevate the leg 
as much as possible and to obtain compression stockings from 
the prison (Walls Unit, Huntsville, TX) infirmary.  He seemed 
to have no limitations in walking, moving to the examining 
table or otherwise.

Clinical records from August 2004 reflect that he had right 
leg pain for several days.  On examination of the 
extremities, there was no edema or cyanosis.  Pedal and 
tibial posterior pulses were bilaterally strong.  He had 
motor strength in the left lower extremity of 4/5. He had had 
a 2 week period of localized swelling in the right 
varicosities but the left leg had also shown some pain in the 
distal 1/3rd of the left leg.  On examination, the left leg 
showed large varicosities.  Both legs had spontaneous 
capillary refill.  There was no sign of venous ulcer 
formation or warmth.   

A magnetic resonance imaging (MRI) of the upper part of the 
right calf in October 2004 showed dilated (superficial) 
cutaneous vessels which appeared to have connections with the 
deep vessels.  No other left leg abnormalities were noted. 

In assessing the status of the veteran's left leg varicose 
veins, it must be noted that he has a much worse problem in 
the right leg, and those are not service connected.  His left 
leg now reflects the presence of numerous and sometimes 
rather large varicosities, without significant edema or more 
than minimal pain on occasion.  An evaluation in excess of 10 
percent is not warranted as there is no sign of ulcer or 
persistent edema, nothing to show that the symptoms are not 
completely relieved by elevation of the extremity, nor is 
there identified presence of other than minimal 
discoloration.  A doubt is not raised.  

Further Considerations

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary or 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).



ORDER

Entitlement to an initial increased evaluation in excess of 
20 percent for degenerative disc disease, status post 
discectomy, L-4/L-5, with limitation of motion, is denied. 

Entitlement to an initial increased evaluation in excess of 
10 percent for varicose veins of the left lower extremity, is 
denied.

 
	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


